DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 01/27/2021 have been entered to the record.

Terminal Disclaimer

The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10314058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker on 02/08/2021.

Please amend claim 15 as follows:

15. (Currently Amended) A method for wireless communication, the method comprising:
in a first wireless communication device configured to communicate with a second wireless communication device based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard:
controlling schedule information to be included in a header portion of physical layer protocol data unit (PPDU) defined in the IEEE 802.11 standard, wherein the schedule information is associated with orthogonal frequency-division multiple access (OFDMA); and
controlling transmission of the PPDU to the second wireless communication device, wherein
the header portion comprises a first field, a second field, and a third field,
the first field comprises flag information that identifies the second field and the third field,
the second field comprises length information that indicates a length of the third field,
the third field comprises a common field and a plurality of user specific fields,
the third field indicates a plurality of resources to be used by each user in the plurality of user specific fields by a combination of the common field and a user specific field of the plurality of user specific fields,

the resource information is represented by a first number of bits,
the first number of bits is set depending on frequency bandwidth for transmitting the PPDU,
the first number of bits is different between a first case in which the frequency bandwidth corresponds to 40 MHz, a second case in which the frequency bandwidth corresponds to 80 MHz, and a third case in which the frequency bandwidth corresponds to 80+80 MHz, 
each user specific field of the plurality of user specific fields comprises a terminal identifier (ID) and Modulation and Coding Scheme (MCS) information, the terminal ID being represented by a second number of bits, the MCS information is represented by a third number of bits, 
the second number of bits is larger than the third number of bits, and
the third number of bits corresponds to 4.

Response to Arguments

Applicant’s arguments, please see pages 12-13, filed on 01/27/2021, with respect to claims 1-16 have been fully considered, and in light of the claim amendments Applicant has agreed to, are persuasive. The previous objections and rejections have been withdrawn.

Allowable Subject Matter

Claims 1-8, 10-13, and 15-16 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469